FILED
                                                                                       COURT OF APPEALS
                                                                                              DIVISION 11

                                                                                  2013 JUL -2 AM 9: 08
      IN THE COURT OF APPEALS OF THE STATE                                             i   Ttgfiaq
                                                  DIVISION II
                                                                                                EpUTY
STATE OF WASHINGTON,                                                            No. 43538 1 II
                                                                                          - -


                                        Respondent,

          V.




SANDY JONES,                                                           UNPUBLISHED OPINION




          PENOYAR J. — Sandy             Jones appeals from his judgment and sentence, arguing that the

trial court erred by imposing legal financial obligations without finding that he had the present or

likely   future   ability to   pay those   obligations. Finding   no error   that is   ripe   for review, we   affirm.

          A jury found Jones guilty of possession of a stolen motor vehicle, first degree trafficking
in stolen property, and forgery. At sentencing, the trial court imposed the following " tandard "
                                                                                      s
legal financial obligations: 500 victim assessment, 200 criminal filing fee, 250 jury demand
                             $                      $                        $
fee, $ 000 court appointed attorney fee, $ 00 defense costs, $
     1,                                  4                   500 fine, and $100 DNA
collection fee.        CP      10 11.
                                  -      Jones's judgment and sentence form contained the following

paragraph 2. :
           5

                  Ability to Pay Legal Financial Obligations. The court has considered
          the total amount owing, the defendant's past, present, and future ability to pay
          legal financial obligations, including the defendant's financial resources and the
          likelihood that the defendant's status will change. The court finds:

              That the defendant has the ability or likely future ability to pay the legal
          financial obligations imposed herein. RCW 9.
                                                     753. 94A.




1 A commissioner of this court initially considered Jones's appeal as a motion on the merits
under RAP 18. 4 and then transferred it to a panel of judges.
            1
2
    Report of Proceedings May 21, 2012)at 208 09
                          (                   -
43538 1 II
      - -




           The following extraordinary circumstances exist that make restitution
       inappropriate (RCW 9.
                          753):
                              94A.

        The defendant has the present          means        to pay costs of incarceration.   RCW
       760.
       9. 94A.


Clerk's Papers at 8. The trial court did not check any of the boxes in paragraph 2. .
                                                                                  5

Jones argues that the trial court erred by imposing the legal financial obligations without making

a finding that he had the current or likely future ability to pay them. State v. Bertrand, 165 Wn.

App. 393, 405, 267 P. d 511 (2011),
                    3             review denied, 175 Wash. d 1014 (2012).But Bertrand held
                                                       2

that the trial court erred by finding that Bertrand had the current or likely ability to pay legal

financial obligations without first "[
                                    taking] into account the financial resources of the defendant

and the nature of the burden"imposed by the legal financial obligations. Bertrand, 165 Wn. App

at 404 (quoting State v. Baldwin, 63 Wash. App. 303, 312, 818 P. d 1116, 837 P. d 646 -1991)).
                                                             2              2        (
Because there was no evidence in the record to support the finding, we remanded with

instructions to strike it. Bertrand, 165 Wn. App at 404 05. Here, by contrast, the trial court did
                                                        -

not make a finding that Jones had the current or likely ability to pay legal financial obligations.

Thus, there is   no   error   under Bertrand for   us   to address at this time.   And, as Bertrand and

Baldwin hold, Jones's challenge to the legal financial obligations themselves only becomes ripe

when the government seeks to collect the obligation."Bertrand, 165 Wn. App at 405 (quoting
Baldwin, 63 Wn. App. at 310)emphasis in Bertrand omitted).Because the State has not sought
                             (

to collect Jones's legal financial obligations, his appeal from them is not ripe. At the time the

State seeks to collect, it will have to establish that Jones has the ability to pay them. Bertrand,

165 Wn. App at 405.




                                                        4
43538 1 II
      - -



        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0




We concur:




    f
        Hunt, J.
               J




Go      Johanson, A. .
                  J.
                   C
                            1          J




                                               3